IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 29, 2010
                                     No. 10-50231
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

JOSE ANDRES GONZALEZ,

                                                  Defendant-Appellant

cons. w/ No. 10-50238

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

JOSE ANDRES GONZALEZ, also known as Jose Andrew Gonzalez, Jr.,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 1:09-CR-641-1
                              USDC No. 1:08-CR-98-1



Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 10-50231
                                c/w No. 10-50238

      Jose Andres Gonzalez was convicted following entry of a guilty plea to a
charge of illegal reentry following removal and was sentenced to a sentence of
18 months of imprisonment. Gonzalez’s supervised release was revoked, and he
was sentenced to serve 24 months of imprisonment. The district court ordered
the sentences to run consecutively to each other and to any future imprisonment
term imposed in a pending state case.
      Gonzalez now appeals, presenting arguments that he concedes are
foreclosed by United States v. Brown, 920 F.2d 1212, 1216-17 (5th Cir. 1991),
abrogated on other grounds by United States v. Candia, 454 F.3d 468, 472-73
(5th Cir. 2006), which held that a district court may order a term of
imprisonment to run consecutively with an unimposed state sentence.
Accordingly, the Government’s motion for summary affirmance is GRANTED,
its alternative motion for an extension of time to file a brief is DENIED, and the
judgment of the district court and order revoking supervised release and
imposing sentence are AFFIRMED.




                                        2